Case 1:20-cv-00608-DDD-JPM Document 11 Filed 07/31/20 Page 1of1PageID#: 43

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
CHRISTOPHER SYKES JR., CIVIL DOCKET NO. 1:20-CV-00608-P
Plaintiff
VERSUS JUDGE DRELL

RAPIDES PARISH DETENTION MAGISTRATE JUDGE PEREZ-MONTES
CENTER I, E7 AL,
Defendants

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 10), noting the absence of
objections thereto, and concurring with the Magistrate Judge’s findings under the
applicable law;

IT IS ORDERED that the Complaint (ECF Nos. 1, 6) is hereby DENIED and
DISMISSED WITH PREJUDCE under §§ 1915(e)(2)(b) and 1915A.

The Clerk of Court is instructed to send a copy of this Judgment to the keeper
of the three strikes list in Tyler, Texas.

5 We
THUS DONE AND SIGNED at Alexandria, Louisiana, this 20 day of July

SS ED

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

2020.

 
